Ed. F. McFaddiN, Associate Justice (dissenting). Stripped of all extraneous matters, the only real question on this appeal is whether the Chancery Court abused its discretion in awarding Mrs. Stokenbury only $40.00 to defend the divorce suit brought by her husband in the Washington Chancery Court. Let it be remembered that the Chancery Court was hearing a motion for suit money in advance of any trial; and that after hearing the case on its merits, the Court may then make additional awards for attorneys ’ fees and adjudge all costs against the husband, including those of taking depositions. On this preliminary motion for suit money and attorneys’ fee, the Chancellor allowed Mrs. Stokenbury $50.00 attorneys’ fee and $40.00 suit money. No complaint is made as to the $50.00 attorneys’ fee, but it is claimed on this appeal that the Chancery Court abused its discretion in only allowing $40.00 to Mrs. Stokenbury to present her defense. I think she was really trying to present her offense. But, be that as it may, the question is whether the Trial Court abused its discretion in allowing only $40.00 for suit money. I cannot say that the Chancellor abused his discretion. I think it is bad practice for the Supreme Court to attempt to supervise the Chancellor’s discretion to the extent of $110.00 in a preliminary matter like this. The Chancery Court hears a score of these divorce cases against only one that comes to this Court. The Chancellor sees the parties and can judge as to their sincerity, etc.: we see only the printed page. Therefore, we, as Appellate Judges, should be most reluctant to proclaim that the Chancellor abused his discretion to the extent of $110.00. When we embark on a policy of controlling the Chancellor’s discretion on such an order as this one, we are opening the floodgates to a rash of appeals on orders that are, to a large measure, entirely interlocutory, and we are encouraging litigants to appeal every temporary allowance award to this Court, thereby delaying the Chancery Court in concluding the trial of the cause. I am thoroughly of the opinion that the Chancellor did not abuse his discretion and that his order should he affirmed.